Citation Nr: 0315069	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the loss of teeth.

2.  Entitlement to service connection for a back disorder.

3.  Determination of proper initial rating for infectious 
hepatitis type A, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

The case initially came before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico. 

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before the undersigned Veterans 
Law Judge (VLJ) in August 2002.  A copy of the hearing 
transcript issued following the hearing is of record.   

In addition, as the Board finds that further development is 
necessary with respect to the claims of service connection 
for a back disorder and for determination of proper initial 
rating for infectious hepatitis type A, these issues will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this appeal.

2.  Upon entrance into the service, various of the veteran's 
teeth were non-restorable due to cavities, and were 
subsequently extracted.

3.  The veteran did not sustain injuries to his teeth during 
service, nor did he develop gum disease.

4.  The veteran's missing teeth may be replaced by 
prosthodontics that would restore the masticating function of 
natural dentition.

5.  The veteran does not meet the requirements for the 
assignment of VA dental treatment benefits.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental condition, including for the purpose of obtaining VA 
outpatient dental treatment, have not been met. 38 U.S.C.A. 
§§ 1131, 5107 (West 2001); 38 C.F.R. §§ 3.303, 3.381 (1998); 
38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the February 1999 rating decision, the September 1999 
statement of the case, and correspondence to the veteran 
dated January 2002 and February 2003.  Specifically, the 
veteran has been informed of the elements/evidence required 
for a grant of service connection for a dental disorder.  
Additionally, via the January 2002 and February 2003 
correspondence to the veteran, he was given specific 
information with respect to the VCAA and of the changes in 
the law pursuant to the enactment of the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims file.  Furthermore, the appellant 
was given the opportunity to present testimony during an 
appeals hearing at the RO before the undersigned VLJ in 
August 2002.  Thus, the duty to assist requirement has been 
satisfied as well.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

In this case, the veteran's service medical records reflect 
the veteran had a history of dental cavities prior to his 
entrance into the service and that he was variously treated 
for dental problems during his active service.  Specifically, 
the service medical records include an October 1954 
preinduction examination report noting the veteran had a 
history of treatment for dental caries.  An April 1955  
Report of Dental Survey shows the veteran was missing natural 
teeth, upper right, number 8; upper left, number 5, 7, 8; 
lower right, number 16, 14; and lower left 14 and 16.  He had 
non-restorable carious teeth, upper right, number 7 and 6; 
lower right, number 13; and lower left, number 15.  He also 
had restorable carious teeth at upper right, number 5; upper 
left, number 6; and lower right number 15.  And, it appears 
he was receiving dental treatment at upper right, number 1 
and 2, and upper left number 1. 

A subsequent Report of Dental Survey reflects the veteran was 
missing all of his natural teeth on the top; number 12, 13, 
14, 15 and 16 at the lower right; and number 14, 15 and 16 at 
the lower left.  The only remaining teeth the veteran had at 
this time were teeth number 9, 10 and 11 in the lower right, 
and teeth number 9, 10, 11, 12 and 13 at the lower left.

A February 1957 dental report further shows the veteran was 
given full acrylic dentures for the top missing teeth.  
However, the evidence of record does not reflect that the 
veteran sustained any external service trauma during his 
active duty.

Subsequently, in February 1998, the veteran submitted a claim 
of service connection for the loss of all of his top teeth.  
No additional medical evidence was submitted at that time, 
and no additional evidence has been submitted since then to 
the present. 

Lastly, during the August 2002 hearing before the undersigned 
VLJ, the veteran testified that he was treated for various 
cavities during his service, and that many of his teeth had 
to be pulled out and replaced by dentures.  He further 
indicated that he has never received VA dental services or 
private dental services.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Under applicable criteria, certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123. 38 C.F.R. § 
4.149.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
38 C.F.R. § 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling. Id., Note.

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 64 Fed. Reg. 30,392 (June 8, 1999) 
("This amendment clarifies requirements for service 
connection for dental conditions. . .").  The Board finds 
that the change in regulation has no effect on the outcome of 
his claim and that neither version of the regulation is more 
favorable to him.

Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation for any 
dental disorder since both the old and new regulations 
clearly provide that replaceable missing teeth are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. § 
4.149 (1998) and 62 Fed. Reg. 8,201 (codified at 38 C.F.R. § 
3.381).  No other dental condition is shown by the evidence 
of record.

Likewise, the Board concludes that the criteria for service 
connection for a dental condition, for purposes of 
entitlement to VA outpatient dental treatment, have not been 
met.  Subject to the requirements set forth above, a veteran 
is entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, as noted, the evidence 
does not show that he has an adjudicated service-connected 
compensable dental condition, nor does the evidence show that 
his claimed dental condition would warrant a compensable 
rating under the rating schedule.  See e.g., 38 C.F.R. § 
4.150.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one- 
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
February 1957, his recent application received in February 
1998 is clearly untimely under the aforementioned eligibility 
category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service. VA O.G.C. Prec. 
Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2002).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitation, for conditions attributable to service 
trauma, whereas other service-connected noncompensable dental 
conditions are typically subject to one-time treatment and 
timely application after service.  See 38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.

In this case, the veteran claims that during service he was 
treated for various cavities during his service, and that 
many of his teeth had to be pulled out and replaced by 
dentures.  However, there is no indication, nor has he 
contended, that he sustained any external trauma to the face 
or mouth during service.  Rather, he apparently argues that 
the dental treatment itself constituted "service trauma" and 
that he is therefore entitled to VA dental care.  However, 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during the veteran's military service. VA O.G.C. Prec. Op. 
No. 5-97.  In any event, the record contains absolutely no 
competent evidence of a current dental condition due to in-
service trauma or treatment, other than the service medical 
records reflecting a loss of all of the veteran's top teeth.  
Thus, he does not meet the criteria for eligibility for Class 
II(a) VA outpatient dental treatment.

Class II(b) or (c) eligibility, extends to veterans having a 
service-connected noncompensable dental condition or 
disability and who were detained or interned as prisoners of 
war.  38 C.F.R. § 17.161(d), (e).  In this case, the 
veteran's DD Form 214 does not reflect that he was a prisoner 
of war, nor does he assert same.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

However, the evidence does not show that he meets any of the 
other categories of eligibility of 38 U.S.C.A. § 1712(b) and 
38 C.F.R. § 17.161.  For example, he is not a Chapter 31 
vocational rehabilitation trainee, nor does the objective 
medical evidence contain any indication whatsoever that he 
has a dental condition clinically determined to be 
complicating a medical condition now being treated by VA.

Therefore, the preponderance of the evidence is against the 
claim of service connection for the loss of teeth, including 
for the purpose of obtaining VA dental treatment. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C. § 
5107 (West 2002).


ORDER

Service connection for the loss of teeth, including for the 
purpose of establishing entitlement to compensation and 
dental treatment, is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal regarding the issues of 
service connection for a back disorder and for determination 
of proper initial rating for infectious hepatitis type A.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Please ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on remand.

2.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for the claimed back 
disorder and/or service-connected 
hepatitis.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
back disorder and/or service-connected 
hepatitis at any VA medical facility 
since discharge from service to the 
present.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file, 
including any relevant treatment records 
from the Ponce VA Medical Center.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The veteran should be scheduled to 
undergo a VA examination  to evaluate the 
nature, severity, and etiology of the 
claimed back disorder.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed 
disorder.  Following an examination of 
the veteran and a review of all of his 
medical records and history, the 
physician should render an opinion as to 
whether it is at least as likely as not 
that the veteran's back disorder is 
etiologically related to the various low 
back pain complaints the veteran had 
during active service, including but not 
limited to those in August 1955 and April 
1956.  Additionally, the physician should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
back disorder became manifest during his 
active service, was incurred in or 
aggravated during his active service, is 
causally or etiologically related to a 
service-connected disability, and/or is 
otherwise related to his active service 
or to any incident of service.  It is 
requested that the examiner reconcile any 
contradictory evidence regarding the 
etiology of the veteran's disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
severity of the veteran's service-
connected infectious hepatitis type A.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected hepatitis.  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected 
hepatitis.  The examiner must proffer an 
opinion as to the specific extent and 
severity of the appellant's disability, 
to include a complete and detailed 
discussion of all limitations associated 
with this disability, including 
precipitating and aggravating factors, 
effectiveness of any medication or other 
treatment for the relief of symptoms, 
functional restrictions due to related 
symptomatology, and the effect the 
disability has upon daily activities.  

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical physician 
should be advised to address the 
functional impairment of the appellant's 
service-connected infectious hepatitis 
type A, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2002).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for infectious 
hepatitis/chronic liver disease without 
cirrhosis (Diagnostic Code 7345 as 
effective prior to and as of July 2, 
2001).

If the appellant does not cooperate with 
the examiner, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with any testing impacts 
the validity of the medical examination.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected hepatitis has, if any, 
on his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his disability, and as 
to other alternative types of employment 
recommended for the veteran, if any, 
given this disability.  Moreover, the 
examiner should render an opinion as to 
whether the service-connected infectious 
hepatitis type A alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the 
veteran's claims of service connection 
for a back disorder and determination of 
proper initial rating for infectious 
hepatitis type A should be readjudicated.  
Such readjudication should include 
consideration of the criteria listed in 
the Rating Schedule for infectious 
hepatitis/chronic liver disease without 
cirrhosis (Diagnostic Code 7345 as 
effective prior to and as of July 2, 
2001), as well as the holdings in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, consideration of 
referring the service-connected claim for 
an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  

8.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



